In a matrimonial action in which the parties were divorced by judgment dated August 11, 1997, the plaintiff former wife ap*753peals from an order of the Supreme Court, Westchester County (Donovan, J.), dated July 31, 2003, which denied her motion, inter alia, to direct that the defendant former husband’s visitation with the parties’ minor children be supervised.
Ordered that the order is affirmed, with costs.
The plaintiffs motion, inter alia, to direct that the former husband’s visitation with the parties’ minor children be supervised was based solely on unsupported hearsay allegations regarding the defendant’s alleged unfitness to have unsupervised visitation. Thus, the Supreme Court properly denied that branch of the motion since the plaintiff failed to establish that unsupervised visitation would be detrimental to the children’s well being (see Matter of Graves v Smith, 264 AD2d 844 [1999]; Matter of Gerald D. v Lucille S., 188 AD2d 650 [1992]).
However, we note that in the future the Supreme Court should not conduct an in camera interview of a minor in the absence of the Law Guardian (see Dwyer v De La Torre, 252 AD2d 695 [1998]).
The plaintiffs remaining contentions are without merit. Altman, J.P., Krausman, H. Miller and Cozier, JJ., concur.